Dismissed and Opinion filed May 15, 2003








Dismissed and Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00313-CV
____________
 
IN RE WELLS FARGO BANK TEXAS, N.A.
 
 

 
Original Proceeding
 

 
M
E M O R A N D U M   O P I N I O N
This is a petition for writ of
mandamus filed by Wells Fargo Bank.
On May 6, 2003, relator filed a
motion to dismiss the petition for writ of mandamus because the parties entered
into a Rule 11 agreement in which they agreed to try the underlying action
before the trial court.  The motion is
granted.
Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 15, 2003.
Panel consists of Justices Hudson,
Edelman, and Draughn.[1]




[1]  Justice Joe L.
Draughn sitting by assignment.